Title: From Thomas Jefferson to Adam Lindsay, 15 September 1791
From: Jefferson, Thomas
To: Lindsay, Adam



Sir
Monticello Sep. 15. 1791.

Your kindness in offering to execute any little matters for me in your place, will perhaps induce me to trouble you annually, during my residence in Philadelphia for the two articles of Myrtle wax candles, and Hughes’s crab cyder, which can be got no where else. I will now ask the favor of you to procure for me, in the proper seasons 250. њ of myrtle wax candles, moulded, and of the largest size you can find, and 4. casks (say 120. gallons) of the best Hughes’s crab cyder. The latter I would not wish unless it be really fine. Whenever procured, be so good as to forward them to Philadelphia, and the moment you inform me of their cost, I will remit you a bank post note for the money from Philadelphia, to which place I shall be returned by the 25th. of October. I must beg your pardon for this trouble and add assurances of the esteem & regard of Sir Your very humble servt.,

Th: Jefferson

